Maritza P. v Devereux Found. (2017 NY Slip Op 02945)





Maritza P. v Devereux Found.


2017 NY Slip Op 02945


Decided on April 18, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 18, 2017

Friedman, J.P., Renwick, Moskowitz, Feinman, Kapnick, JJ.


3762 101423/10

[*1]Maritza P., as Mother and Guardian ad Litem of Ismael Daniel M., et al., Plaintiffs-Respondents,
vDevereux Foundation, et al., Defendants-Appellants,
Brian Washington, Defendant.


Phelan, Phelan & Danek, LLP, Albany (Timothy S. Brennan of counsel), for appellants.
Alexander J. Wulwick, New York, for respondents.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered on or about December 17, 2015, which, to the extent appealed from, denied defendants-appellants' (defendants) motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendants having satisfied their initial burden on summary judgment, the burden shifted to plaintiffs to raise a triable issue of fact (see CPLR 3212[b]; Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]). In satisfaction of their burden, plaintiffs offered competent proof in the form of deposition testimony, medical records and police records, which raised triable issues (see generally N.X. v Cabrini Med. Ctr., 97 NY2d 247 [2002]; Kelly G. v Board of Educ. of City of Yonkers, 99 AD3d 756 [2d Dept 2012]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 18, 2017
CLERK